Order entered April 1, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01486-CR
                                     No. 05-13-01487-CR

                           KENNETH RAY TURNER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-51238-H, F13-51239-H

                                          ORDER
       The Court GRANTS appellant’s March 17, 2014 motion to extend time to file his brief.

We ORDER the appellant’s brief received on March 28, 2014 filed as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE